SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended August 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File # 000-53375 GUINNESS EXPLORATION, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0465540 (IRS Employer Identification Number) P.O. Box 1910 – Level 7 Anzac House 181 Willis Street Wellington, New Zealand 6140 (Address of principal executive offices)(Zip Code) (509) 252-9157 (Registrant’s telephone no., including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated file. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNo x The issuer had 134,325,000 shares of common stock issued and outstanding as of October 19, 2010. Table of Contents GUINNESS EXPLORATION, INC. (An Exploration Stage Company) Table of Contents Page PART I. Financial Information Item 1. Financial Statements. Consolidated Balance Sheets at August 31, 2010 (unaudited) and May 31, 2010 (audited) 1 Unaudited Consolidated Statements of Operations for the three month periods ended August 31, 2010 and August 31, 2009 and the Exploration Stage Period of July 15, 2005 to August 31, 2010 2 Unaudited Consolidated Statements of Cash Flows for the three month periods ended August 31, 2010 and August 31, 2009 and the Exploration Stage Period of July 15, 2005 to August 31, 2010 3 Unaudited Consolidated Supplemental Disclosure of Cash Flow Information for the three month periods ended August 31, 2010 and August 31, 2009 and the Exploration Stage Period of July 15, 2005 to August 31, 2010 4 Unaudited Consolidated Supplemental Disclosure of Non-cash Investing and Financing Activities for the three month periods ended August 31, 2010 and August 31, 2009 and the Exploration Stage Period of July 15, 2005 to August 31, 2010 4 Unaudited Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 30 Item 4. Controls and Procedures 30 PART II. Other Information 32 Item 1. Legal Proceedings 32 Item 1a. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Submission of Matters to a Vote of Security Holders 36 Item 5. Other Information 36 Item 6. Exhibits 37 Signatures 37 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (unaudited) QI-11 Three Month Period Ended August 31, 2010 GUINNESS EXPLORATION, INC. AND SUBSIDIARY (An Exploration Stage Company) Consolidated Balance Sheets August 31, (unaudited) May 31, (See Note 1) ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses Total current assets OTHER ASSETS Mineral property (Notes 2, 4, 5, 8 and 9) - - Total other assets - - Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Note payable (Note 5) - Total current liabilities $ $ COMMITMENTS AND CONTINGENCIES (Notes 4, 5, 6, 7 and 9) - - STOCKHOLDERS’ EQUITY (DEFICIT) Preferred shares, 100,000,000 shares authorized with par value $0.001 authorized, 0 shares issued and outstanding $
